UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NUMBER: 001-14765 HERSHA HOSPITALITY TRUST (Exact Name of Registrant as Specified in Its Charter) Maryland (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 44 Hersha Drive Harrisburg, Pennsylvania (Address of Registrant’s Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (717) 236-4400 Indicate by check mark whether the registrant (i) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (ii) has been subject to such filing requirements for the past 90 days. x Yes¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Sec.232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). ¨ Yes¨ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer x Non-accelerated filer ¨ Small reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). ¨ Yesx No As of June 30, 2009, the number of Priority Class A Common Shares of Beneficial Interest outstanding was 49,129,932. 1 Hersha Hospitality Trust Table of Contents for Quarterly Report on Form 10-Q Item No. Page PART I.FINANCIAL INFORMATION Item 1. Financial Statements. 3 Consolidated Balance Sheets as of June 30, 2009 [Unaudited] and December 31, 2008 3 Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2009 and 2008 [Unaudited] 4 Consolidated Statements of Equity for the Three and Six Months Ended June 30, 2009 and 2008 [Unaudited] 6 Consolidated Statements of Cash Flows for the Three and Six Months Ended June 30, 2009 and 2008 [Unaudited] 7 Notes to the Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 32 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 41 Item 4. Controls and Procedures. 43 PART II.OTHER INFORMATION Item 1. Legal Proceedings. 44 Item 1A. Risk Factors. 44 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 44 Item 3. Defaults Upon Senior Securities. 44 Item 4. Submission of Matters to a Vote of Security Holders. 44 Item 5. Other Information. 45 Item 6. Exhibits. 46 2 Table of Contents PART I.FINANCIAL INFORMATION Item 1. Financial Statements. HERSHA HOSPITALITY TRUST AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS
